Filed 2/18/15




                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

BOB GRENIER et al.,
                                                                   F067263
        Plaintiffs and Appellants,
                                                         (Super. Ct. No. VCU249252)
                  v.

TIM TAYLOR et al.,                                               OPINION
        Defendants and Appellants.



        APPEAL from an order of the Superior Court of Tulare County. Paul A.
Vortmann, Judge.
        McCormick, Barstow, Sheppard, Wayte & Carruth, Todd W. Baxter and Scott M.
Reddie for Plaintiffs and Appellants Bob Grenier and Gayle Grenier.
        California Anti-Slapp Project, Mark Goldowitz and Paul Clifford for Defendants
and Appellants Tim Taylor and Alex Grenier.


        Defendants and appellants, Tim Taylor and Alex Grenier, challenge the trial
court’s denial of their motion to strike the complaint for defamation and intentional
infliction of emotional distress filed by plaintiffs and appellants, Bob Grenier and Gayle
Grenier, as a strategic lawsuit against public participation (SLAPP) under Code of Civil
Procedure1 section 425.16. The trial court concluded that the alleged defamatory
statements concerned an issue of public interest and therefore were entitled to protection
under section 425.16. The court further found that Bob2 was a limited purpose public
figure. Bob and Gayle challenge both of these findings. However, the court also
determined that Bob and Gayle had met their burden of demonstrating a probability of
prevailing on their claims.
       The trial court correctly concluded that the alleged defamatory statements
concerned an issue of public interest. However, contrary to the trial court’s finding, Bob
is not a limited purpose public figure. Further, Bob and Gayle demonstrated a probability
of prevailing on their claims. Accordingly, the trial court’s order denying the motion to
strike will be affirmed.
                                    BACKGROUND
       Bob is the pastor of the Calvary Chapel Church, a non-denominational church
located in Visalia (Church). Bob has held this position for approximately 35 years. In
2006, the Church membership included approximately 800 adults and 200 children. As
of January 2013, Church membership had dropped to approximately 400 adults and 150
children.
       In connection with his role as a pastor, Bob has undertaken various endeavors. He
wrote a book, “A Common Miracle,” which “details Pastor Bob’s conversion to Christ,
and his being called to ministry as a Pastor-Teacher.” Bob also runs the Pastor Bob
Grenier website to help teach the Bible. Although Bob claims to have only sold a couple
hundred copies of “A Common Miracle,” this book can be downloaded for free on his
website.


1      All further statutory references are to the Code of Civil Procedure.
2      We use the parties’ first names for convenience only. No disrespect is intended.



                                             2.
         Bob hosts a radio show called “Grace for Today,” on which he teaches “the Word
of God in a simple and easy to understand and applicable way.” In addition to California,
this program is broadcast on stations in Texas, Missouri, Virginia, Tennessee and Hawaii.
         On the “Grace for Today” website, Bob offers “Daily online Devotionals,”
counseling and access to his recent sermons. Some of Bob’s sermons are posted to
YouTube and his teachings are available on iTunes and Twitter.
         Bob also volunteers as a police chaplain for the Visalia Police Department.
         Bob has been married to Gayle since 1977. Bob and Gayle have four children,
Alex Grenier, Geoffrey Grenier, Paul Grenier and Robert Grenier. Alex and Geoffrey are
Bob’s stepchildren who Bob raised from the time Alex was three years old and Geoffrey
was two years old.
         In 2004 and 2005, after Alex had left Bob and Gayle’s home, Alex confronted Bob
and Gayle and demanded an apology. Alex accused Bob of emotionally and physically
abusing him and his brothers. Bob and Gayle refused to admit that Bob had committed
such abuse.
         Tim began attending the Church in 2005. Based on what he observed and
information provided by other Church members, Tim began a discussion about Bob on an
internet forum.
         Alex saw Tim’s discussion in 2009 and added his own comments. In 2010, Alex
created his own website/blog where he writes about his experiences with Bob, the Church
and the Calvary Chapel organization. Tim has added comments in response to Alex’s
posts.
         Alex and Tim’s internet comments were not flattering to Bob. Rather, Alex and
Tim described Bob as abusive and of bad character.
         In response to these internet posts, Bob and Gayle filed the underlying action for
defamation and intentional infliction of emotional distress against Alex and Tim. Bob
and Gayle allege that Alex has conducted a “cyber-bully hate campaign.” They claim

                                              3.
that both Alex and Tim have repeatedly stated that “Bob is a ‘child molester’ and a
‘corrupt pastor who was stealing money from the church’” and that these allegations are
false.
         As part of their complaint, Bob and Gayle set forth examples of statements posted
by Alex about Bob on various internet forums. These examples include:

         “normal human beings don’t tolerate … molestation and corruption by a
         Pastor/Chaplain but kool aid drinkers sure do.”

         “Bob Grenier is a pastor and police chaplain in a Position of Trust in our
         society, lots of folks have trusted him and been hurt badly. Bob shouldn’t
         be trusted. I warn people to steer clear of his church and his spiritual
         leadership.”

         “He’s a bad guy and has gotten away with a lot of bad stuff in his life
         including drug dealing, drug smuggling, child abuse, alleged molestation
         (paul says bob molested him), stealing money from the church, spiritual
         abuse and much other stuff.”

         “Facts are Bob’s son Paul alleges Bob Grenier molested him and Calvary
         Chapel and their articulated CCOF and now CC Association has failed to
         investigate the allegations fully and are ignoring the potential that other
         kids could get hurt.”

         “The terrible fact is, kids have been introduced to pedophiles/child
         molesters in the Calvary Chapel System. Kids have been molested through
         those relationships (due to trusting the Brand and the person representing
         the Brand). The parents should not have trusted Calvary Chapel in these
         instances.”

         “The other terrible fact is, Calvary Chapel Pastor Chris Olague was recently
         arrested for molesting an 8-year-old girl in Huntington Beach, California,
         Calvary Chapel Pastor Dino Cardelli is currently serving time for molesting
         his foster daughter and physically abusing another child in his care, Pastor
         John Flores of Calvary Chapel Costa Mesa was arrested for raping a
         teenage girl on the CCCM Campus (and insiders allege CCCM’s leadership
         initially tried to handle the issue in-house until the family got Gloria
         Allred’s office involved) and Calvary Chapel Pastor Bob Grenier is accused
         by his blood son Paul Grenier of molesting him when he was young.”




                                              4.
       “Bob Grenier pastor of Calvary Chapel Visalia’s child abuse (confirmed in
       testimony by 24 year CCV Board member Glen C.) and allegations by Paul
       Grenier of molestation are well documented on this site.”

       “How about when you stole hundreds of dollars of petty cash from Calvary
       Chapel Visalia and bought personal items.”

       “Do the Ends justify the Means? Dunno. I do know that Bob Grenier, of
       Calvary Chapel Visalia, is a Liar and self-confessed Felony Child Abuser
       and that Paul Grenier accuses Bob Grenier, the Liar, of Molesting him. I
       also know that Bob Grenier of Calvary Chapel Visalia is a lying,
       unrepentant scoundrel who hurts many people …”
       Bob and Gayle also included examples of internet posts by Tim. These statements
include:

       “I’m glad that we have tarnished BG’s name enough that they didn’t offer
       him a regional leadership position again.”

       “Bob Grenier molested his own son.”

       “Bob Grenier is an evil man. Lord please take him down.”

       “It is very sad that tax evasion is what might actually take this bad guy
       down and not his own church out of following sound biblical truths, for the
       crimes against his sons, staff and congregation.”

       “A vile disgusting monster. You have no honor Bob Grenier! You sick
       child molesting evil man!”
       Alex and Tim filed a motion to strike the complaint as a SLAPP under section
425.16.
       The trial court ruled that the statements at issue concerned a matter of public
interest and thus were entitled to protection under section 425.16, subdivision (e)(3). The
trial court further concluded that Bob was a “limited purpose public figure” and thus, to
prevail on their defamation claims, Bob and Gayle had to prove that Alex and Tim acted
with malice. The court then determined that Bob and Gayle had met their burden of
demonstrating a probability of prevailing on their claim. Accordingly, the trial court
denied the motion to strike.



                                             5.
       Both sides have appealed. Alex and Tim contend the trial court erred in ruling that
Bob and Gayle demonstrated a probability of prevailing on their claim. Bob and Gayle
argue the trial court erred in finding that the alleged defamatory statements were entitled
to protection and that Bob is a limited purpose public figure.
                                      DISCUSSION
1.     The anti-SLAPP statute.
       Section 425.16 was enacted in 1992 to provide a procedure for expeditiously
resolving “nonmeritorious litigation meant to chill the valid exercise of the constitutional
rights of freedom of speech and petition in connection with a public issue. [Citation.]”
(Sipple v. Foundation for Nat. Progress (1999) 71 Cal. App. 4th 226, 235.) It is
California’s response to meritless lawsuits brought to harass those who have exercised
these rights. (Church of Scientology v. Wollersheim (1996) 42 Cal. App. 4th 628, 644,
disapproved on another ground in Equilon Enterprises v. Consumer Cause, Inc. (2002)
29 Cal. 4th 53, 68, fn. 5 (Equilon Enterprises).) This type of suit, referred to under the
acronym SLAPP, or strategic lawsuits against public participation, is generally brought to
obtain an economic advantage over the defendant, not to vindicate a legally cognizable
right of the plaintiff. (Kajima Engineering & Construction, Inc. v. City of Los Angeles
(2002) 95 Cal. App. 4th 921, 927.)
       When served with a SLAPP, the defendant may immediately move to strike the
complaint under section 425.16. To determine whether this motion should be granted,
the trial court must engage in a two-step process. (City of Cotati v. Cashman (2002) 29
Cal. 4th 69, 76 (City of Cotati).)
       The court first decides whether the defendant has made a threshold showing that
the challenged cause of action is one “‘arising from’” protected activity. (City of Cotati,
supra, 29 Cal.4th at p. 76.) The moving defendant must demonstrate that the act or acts
of which the plaintiff complains were taken “in furtherance of the [defendant’s] right of
petition or free speech under the United States Constitution or the California Constitution

                                             6.
in connection with a public issue .…” (§ 425.16, subd. (b)(1); Equilon Enterprises,
supra, 29 Cal.4th at p. 67.) If the court concludes that such a showing has been made, it
must then determine whether the plaintiff has demonstrated a probability of prevailing on
the claim. (Navellier v. Sletten (2002) 29 Cal. 4th 82, 88 (Navellier).)
       To establish the requisite probability of prevailing, the plaintiff need only have
“‘“stated and substantiated a legally sufficient claim.”’” (Navellier, supra, 29 Cal.4th at
p. 88.) “‘Put another way, the plaintiff “must demonstrate that the complaint is both
legally sufficient and supported by a sufficient prima facie showing of facts to sustain a
favorable judgment if the evidence submitted by the plaintiff is credited.”’” (Id. at pp.
88-89.) The plaintiff need only establish that his or her claim has minimal merit to avoid
being stricken as a SLAPP. (Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal. 4th
260, 291 (Soukup).) Nevertheless, a plaintiff cannot simply rely on his or her pleadings,
even if verified. Rather, the plaintiff must adduce competent, admissible evidence.
(Roberts v. Los Angeles County Bar Assn. (2003) 105 Cal. App. 4th 604, 614.)
       The questions of whether the action is a SLAPP suit and whether the plaintiff has
shown a probability of prevailing are reviewed independently on appeal.
(ComputerXpress, Inc. v. Jackson (2001) 93 Cal. App. 4th 993, 999.) Further, the anti-
SLAPP statute is to be broadly construed. (§ 425.16, subd. (a).)
2.    The trial court correctly determined that the allegedly defamatory statements
were entitled to protection under section 425.16.
       Section 425.16, subdivision (e), clarifies what speech constitutes an “‘act in
furtherance of a person’s right of petition or free speech under the United States or
California Constitution in connection with a public issue’ .…” Such speech includes: “(1)
any written or oral statement or writing made before a legislative, executive, or judicial
proceeding, or any other official proceeding authorized by law; (2) any written or oral
statement or writing made in connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official proceeding authorized by


                                             7.
law; (3) any written or oral statement or writing made in a place open to the public or a
public forum in connection with an issue of public interest; or (4) any other conduct in
furtherance of the exercise of the constitutional right of petition or the constitutional right
of free speech in connection with a public issue or an issue of public interest.” (§ 425.16,
subd. (e).)
       The trial court concluded that the alleged defamatory statements were made in a
public forum in connection with an issue of public interest and therefore were entitled to
protection under section 425.16, subdivision (e)(3). Bob and Gayle argue the trial court
erred. According to Bob and Gayle, this is a private family dispute that Alex and Tim
have attempted to make public by their own conduct.
       The majority of Bob and Gayle’s allegations stem from Alex and Tim’s internet
postings. Statements made on a website are made in a public forum. (Chaker v. Mateo
(2012) 209 Cal. App. 4th 1138, 1144.) However, not every website post involves an issue
of public interest. Mere publication on a website does not turn otherwise private
information into a matter of public interest. (D.C. v. R.R. (2010) 182 Cal. App. 4th 1190,
1226 (D.C.).) Thus, the remaining question is whether these statements were made in
connection with an issue of public interest.
       Section 425.16 does not define “an issue of public interest.” Nevertheless, the
statute requires the issue to include attributes that make it one of public, rather than
merely private, interest. (Weinberg v. Feisel (2003) 110 Cal. App. 4th 1122, 1132
(Weinberg).) A few guiding principles can be gleaned from decisional authorities. For
example, “public interest” is not mere curiosity. Further, the matter should be something
of concern to a substantial number of people. Accordingly, a matter of concern to the
speaker and a relatively small, specific audience is not a matter of public interest.
Additionally, there should be a degree of closeness between the challenged statements
and the asserted public interest. The assertion of a broad and amorphous public interest
that can be connected to the specific dispute is not sufficient. (Weinberg, supra, 110

                                               8.
Cal.App.4th at p. 1132.) One cannot focus on society’s general interest in the subject
matter of the dispute instead of the specific speech or conduct upon which the complaint
is based. In evaluating the first step of the anti-SLAPP statute, the focus must be on the
specific nature of the speech rather than the generalities that might be abstracted from it.
(D.C., supra, 182 Cal.App.4th at p. 1216.) Finally, a defendant charged with defamation
cannot, through his or her own conduct, create a defense by making the claimant a public
figure. Otherwise private information is not turned into a matter of public interest simply
by its communication to a large number of people. (Weinberg, supra, 110 Cal.App.4th at
pp. 1132-1133.)
       The precise boundaries of an issue of “public interest” have not been defined.
Nevertheless, in each case where it was determined that an issue of public interest
existed, “the subject statements either concerned a person or entity in the public eye
[citations], conduct that could directly affect a large number of people beyond the direct
participants [citations] or a topic of widespread, public interest [citation].” (Rivero v.
American Federation of State, County and Municipal Employees, AFL-CIO (2003) 105
Cal. App. 4th 913, 924.)
       “Public interest” within the meaning of the anti-SLAPP statute is not limited to
governmental matters. (Du Charme v. International Brotherhood of Electrical Workers
(2003) 110 Cal. App. 4th 107, 115.) Rather, the term has been broadly construed to
include private conduct that impacts a broad segment of society and/or that affects a
community in a manner similar to that of a governmental entity. (Ibid.) However, in the
context of conduct affecting a “community,” i.e., a limited but definable portion of the
public, the constitutionally protected activity must, at a minimum, be connected to a
discussion, debate or controversy. Merely informational statements are not protected. To
grant such protection to such statements would in no way further “the statute’s purpose of
encouraging participation in matters of public significance.” (Id. at p. 118.)



                                              9.
       Damon v. Ocean Hills Journalism Club (2000) 85 Cal. App. 4th 468 (Damon) and
Ruiz v. Harbor View Community Assn. (2005) 134 Cal. App. 4th 1456 (Ruiz), are examples
of cases in which an issue is of interest to only a limited but definable portion of the
public, a narrow segment of society consisting of members of a private group or
organization. In Damon, the court found that the allegedly defamatory statements about
the manager of a homeowners association governing 3,000 individuals in 1,633 homes
pertained to issues of public interest within that particular community. Those statements
concerned the very manner in which this group would be governed, “an inherently
political question of vital importance to each individual and to the community as a
whole.” (Damon, supra, 85 Cal.App.4th at p. 479.) Similarly, in Ruiz, the court found
that allegedly defamatory letters written in the context of a dispute regarding the
application of the housing development’s architectural guidelines involved an issue of
public interest where it could affect the residents of approximately 523 lots. (Ruiz, supra,
134 Cal.App.4th at pp. 1468-1469.)
       Here, at a minimum, the issues raised by Alex and Tim’s allegedly defamatory
statements are of interest to the community made up of the Church’s members. The
number of members, ranging from approximately 1,000 to approximately 550, is large
enough to qualify as a “community” for purposes of section 425.16. (Cf. Ruiz, supra,
134 Cal.App.4th at pp. 1468-1469.) Considering that Church members donate money to
the Church, allegations regarding theft and misuse of those funds is of concern to the
membership. Such allegations could lead to discussion within the membership and the
implementation of new financial standards. (Cf. Gallagher v. Connell (2004) 123
Cal. App. 4th 1260, 1275 (Gallagher).) Further, as pastor of the Church, Bob is the
members’ spiritual and moral leader. As such, allegations regarding Bob’s character and
fitness to serve as a pastor are of interest to the membership.
       This situation is analogous to consumer protection information. Alex and Tim
were attempting to warn people away from attending the Church with Bob as the pastor.

                                             10.
In the context of information ostensibly provided to aid consumers choosing among
churches, the statements were connected to an issue of public concern. (Wilbanks v.
Wolk (2004) 121 Cal. App. 4th 883, 900.)
       Further, Alex and Tim did not limit their discussion to the Church. Rather, they
raised the issue of child molestation and abuse in other churches in the Calvary Chapel
organization. As found by the trial court, allegations of abuse by members of the clergy
and the protection of children concern issues of public interest. (Terry v. Davis
Community Church (2005) 131 Cal. App. 4th 1534, 1547.)
       Accordingly, the trial court properly concluded that Alex and Tim’s allegedly
defamatory statements were made in a public forum in connection with an issue of public
interest and therefore were entitled to protection under section 425.16, subdivision (e)(3).
In light of this conclusion, it is unnecessary to determine whether these statements also
fall within subdivision (e)(1), (2) and (4) of section 425.16.

3.   Bob is not a limited purpose public figure in the context of the alleged
defamation.
       The trial court concluded that Bob was a limited purpose public figure. The
significance of this finding is that if Bob is a limited purpose public figure, Bob and
Gayle must prove by clear and convincing evidence that Alex and Tim acted with actual
malice to prevail on the defamation claims. (Reader’s Digest Assn. v. Superior Court
(1984) 37 Cal. 3d 244, 252-253 (Reader’s Digest).)
       There are two classes of public figures. “The first is the ‘all purpose’ public figure
who has ‘achiev[ed] such pervasive fame or notoriety that he becomes a public figure for
all purposes and in all contexts.’ The second category is that of the ‘limited purpose’ or
‘vortex’ public figure, an individual who ‘voluntarily injects himself or is drawn into a
particular public controversy and thereby becomes a public figure for a limited range of
issues.’” (Reader’s Digest, supra, 37 Cal.3d at p. 253.) The issue here is whether Bob is
a limited purpose public figure.


                                             11.
       Characterizing a plaintiff as a limited purpose public figure requires the presence
of certain elements. (Ampex Corp. v. Cargle (2005) 128 Cal. App. 4th 1569, 1577
(Ampex).) First, there must be a public controversy about a topic that concerns a
substantial number of people. In other words, the issue was publicly debated. (Gilbert v.
Sykes (2007) 147 Cal. App. 4th 13, 25 (Gilbert).) Second, the plaintiff must have
voluntarily acted to influence resolution of the issue of public interest. To satisfy this
element, the plaintiff need only attempt to thrust him or herself into the public eye.
(Ampex, supra, 128 Cal.App.4th at p. 1577.) Once the plaintiff places him or herself in
the spotlight on a topic of public interest, his or her private words and acts relating to that
topic become fair game. (Gilbert, supra, 147 Cal.App.4th at p. 25.) However, the
alleged defamation must be germane to the plaintiff’s participation in the public
controversy. (Ampex, supra, 128 Cal.App.4th at p. 1577.)
       Bob characterizes the statements at issue as relating to allegations that he “abused
his children, sexually molested his children, committed tax fraud, is a ‘self-confessed’
felony child abuser, and stole money from his church.” Therefore, Bob argues, Alex and
Tim were required to produce evidence that Bob affirmatively thrust himself into the
public regarding the specific topics of child abuse, child molestation, tax evasion and
stealing. According to Bob, he has not interjected himself into the public regarding any
public controversy or dispute surrounding these topics or anything similar.
       Bob relies on the Gallagher court’s discussion of membership in the clergy and
public figure status. In Gallagher, a parish priest assisted an elderly member of the
parish with her financial affairs and thereafter became the primary beneficiary and
successor trustee of the parishioner’s living trust. With respect to the controversy that
arose from this situation, the court stated “We have found no case which has held simply
being a member of the clergy makes one an all-purpose public figure for purposes of a
defamation action. We hold it does not.” (Gallagher, supra, 123 Cal.App.4th at p.
1273.) The court noted that Gallagher was “no Jerry Falwell, Jesse Jackson, or Louis

                                              12.
Farrakhan.” (Ibid., fn. omitted.) There was no evidence that Gallagher had ever sought
or received notoriety or public attention by reason of his position or achievements.
(Ibid.) The court further concluded that Gallagher was not a limited purpose public
figure because he did not thrust himself into the public controversy over who should be
the successor trustee and beneficiary under the parishioner’s trust. (Ibid.)
       Bob, however, unlike Father Gallagher, has sought public attention as a pastor.
Through his book, his radio program and his website, Bob promotes himself both within
and outside of California as a spiritual leader guiding others on Christian morals in
accordance with the Scripture. He has also been active in promoting local and regional
church activities.
       Nevertheless, although Bob thrust himself into the public eye as an expert on the
Bible and its teachings, that alone did not cause him to become a limited purpose public
figure in the context of this case. Bob’s self-promotion as a spiritual leader guiding
others on Christian morals did not open him up to public comment on private conduct
that could be generally characterized as the antithesis of the morals he espouses, such as
child abuse and theft. To hold that a member of the clergy can become a limited purpose
public figure on any issue relating to morality simply because of his or her profession
would be equivalent to holding that being a member of the clergy makes one an all
purpose public figure. Such an interpretation of the limited purpose public figure
doctrine is too broad. Rather, the plaintiff must have voluntarily acted to influence the
resolution of a discrete public controversy. The subject of morality is too general and
amorphous to qualify as such a controversy. Bob did not thrust himself into a public
controversy or dispute regarding child abuse, child molestation, tax evasion or theft.
Accordingly, contrary to the trial court’s finding, Bob is not a limited purpose public
figure for purposes of his defamation claims.




                                            13.
4.     Bob and Gayle established the requisite probability of prevailing.
       To defeat Alex and Tim’s anti-SLAPP motion, Bob and Gayle must demonstrate a
probability of prevailing on their defamation claims. This requires a prima facie showing
of facts that would, if proved, support a judgment in their favor. (Navellier, supra, 29
Cal.4th at pp. 88-89.) Bob and Gayle need only establish that their claim has minimal
merit to avoid being stricken as a SLAPP and we accept as true all evidence favorable to
them. (Soukup, supra, 39 Cal.4th at p. 291; Walker v. Kiousis (2001) 93 Cal. App. 4th
1432, 1444.)
       Defamation is the intentional publication of a statement of fact that is false,
unprivileged, and has a natural tendency to injure or that causes special damage.
(Gilbert, supra, 147 Cal.App.4th at p. 27.) Thus, to state a defamation claim, the plaintiff
must present evidence of a statement of fact that is provably false. (Seelig v. Infinity
Broadcasting Corp. (2002) 97 Cal. App. 4th 798, 809 (Seelig).) False statements that
accuse the plaintiff of criminal conduct are defamatory on their face. (Weinberg, supra,
110 Cal.App.4th at p. 1135.)
       However, statements cannot form the basis of a defamation action if they cannot
be reasonably interpreted as stating actual facts about an individual. Thus, rhetorical
hyperbole, vigorous epithets, lusty and imaginative expressions of contempt and language
used in a loose, figurative sense will not support a defamation action. (Seelig, supra, 97
Cal.App.4th at p. 809.)
       Alex posted comments accusing Bob of theft, drug dealing, drug smuggling and
being a self-confessed felony child abuser. Tim stated that Bob “molested his own son.”
Thus, Alex and Tim made comments that can be reasonably interpreted as stating actual
facts and that accuse Bob of criminal conduct. Bob alleges these statements are false.
Therefore, Bob has established that his defamation claims have minimal merit.




                                             14.
       Bob and Gayle have also demonstrated a probability of prevailing on their
intentional infliction of emotional distress claims. Again, all that a plaintiff must do to
defeat an anti-SLAPP motion is to establish the claim has minimal merit.
       A plaintiff has stated a cause of action for intentional infliction of emotional
distress when there is “‘“‘(1) extreme and outrageous conduct by the defendant with the
intention of causing, or reckless disregard of the probability of causing, emotional
distress; (2) the plaintiff’s suffering severe or extreme emotional distress; and (3) actual
and proximate causation of the emotional distress by the defendant’s outrageous
conduct.’”’” (Potter v. Firestone Tire & Rubber Co. (1993) 6 Cal. 4th 965, 1001.) To be
outrageous, the conduct must be so extreme as to exceed all bounds of that usually
tolerated in a civilized community. (Ibid.) Mere insults, indignities, threats, annoyances,
or petty oppressions are not sufficient. (Hughes v. Pair (2009) 46 Cal. 4th 1035, 1051.)
Further, the plaintiff must prove that the emotional distress was severe and not trivial or
transient. (Wong v. Jing (2010) 189 Cal. App. 4th 1354, 1376.)
       Alex and Tim’s statements are not mere insults, indignities, threats, annoyances,
petty oppressions or other trivialities. Rather, they accuse Bob of criminal conduct that
includes vile and depraved activities, i.e., child molestation. Further, there is a sufficient
prima facie showing that these statements were directed at Bob and were calculated to
cause Bob, and by her association with Bob, Gayle, severe emotional distress. Moreover,
one of the alleged defamatory statements was specifically directed at Gayle.3 Finally,
Bob and Gayle declared that their reputations are ruined, they do not want to leave their
residence, they have considered moving away to establish a life of anonymity, and they
fear for their physical safety. Therefore, Bob and Gayle made a sufficient prima facie


3      The complaint alleges Tim stated: “Bob Grenier should have his teeth knocked
out as well as his wife should have [her] ovaries removed and reproductive organs
removed and placed around her neck.”



                                             15.
showing that Alex and Tim’s conduct was extreme and outrageous, was directed at them
and that they suffered extreme emotional distress.
                                    DISPOSITION
      The order denying Alex Grenier and Tim Taylor’s motion to strike under section
425.16 is affirmed. Costs on appeal are awarded to Bob Grenier and Gayle Grenier.

                                                             _____________________
                                                                   LEVY, Acting P.J.
WE CONCUR:


 _____________________
CORNELL, J.


 _____________________
KANE, J.




                                           16.